Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Election without Traverse
1.	Applicant’s election without traverse of Invention I corresponding to claims 1-8 in the reply filed on October 21, 2021 is acknowledged.  Non-elected claims 9-11 have been canceled in the amendment filed with the reply.
Objection to Specification
2.	The specification is objected to because of the following:
	Paragraph 0073, lower roller “130” should read – lower roller 138 --.  See Fig. 4 and para 0072 of the specification.  Numeral 130 is for designating pivoting arm shown in Fig. 4.

Objection to Claims
3.	Claims 1-8 are objected to because of the following:
	Claim 1 recites “a sensor for detecting a characteristic of the transaction indicative of whether the number of documents in the transaction exceeds a predetermined threshold”.  Technically, the “sensor” (“reflective sensors”, which are among a variety of sensors that can be used as disclosed in para 0083 of Publication No. US 2021/0044711 A1 of the present application) normally detects a characteristic of the transaction indicative of the number of documents in the transaction, but the characteristic is not really indicative of whether the number of documents in the transaction exceeds a predetermined threshold.  A comparison is required to determine whether the number exceeds a threshold.  Please clarify.

	Claim 2, line 1, “The apparatus of claim 1 comprising a scanner ……” should read -- The apparatus of claim 1, further comprising a scanner …… -- (or similar language) to clarify that the scanner is not already part of the apparatus of claim 1.
	Claims 3-8 should be amended in the same or similar way as claim 2.

Rejection under 35 U.S.C. 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the two pre-feeders" in “a sensor for detecting a characteristic of the transaction indicative of whether the number of documents in the transaction exceeds a predetermined threshold”.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-8 are rejected as being dependent on rejected base claim 1.

Rejection under 35 U.S.C. 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-8, insofar as the claims are understood, are rejected under 35 U.S.C. 103 as being unpatentable over Helmlinger et al. (Publication No. US 2011/0254219 A1, published Oct. 20, 2011) in view of Nagata et al. (US 2002/0074708 A1).
Regarding claim 1, Helmlinger et al. discloses an apparatus for processing documents (para 0055-0063, Figs. 2-6), the apparatus comprising:
a feeder (160) operable to receive a packet of a plurality of documents and separate the documents to serially feed the documents away from the feeder (160) (para 0055-0056, right of Figs. 5 and 6);
a pre-singulator (pre-feeder assembly 120, including first pre-feeder 122 and second pre-feeder assembly 124) disposed adjacent the feeder (160) (Figs. 3, 5 and 6, para 0056), wherein the pre-singulator comprises a first roller and a second (rollers 28 and 30 of first pre-feeder assembly 122, respectively) forming a first nip for receiving a packet of documents (para 0057-0058, Fig. 5), wherein the first roller (28) is displaceable away from the second roller (30) to form a gap (“gap”) having a height between the first and second rollers (128 and 130, respectively) (para 0058, gap); 
a sensor (thickness detector 138 incorporated into first pre-feeder assembly 122, the right side of Fig. 3) for detecting a characteristic of the transaction indicative of the thickness of documents in the transaction or a packet of documents (Fig .3, para 0059); and 
a controller controlling the operation of the pre-singulator (120 including 122 and 124) (see para 0025 and 0043 for “controller”, and para 0076 for “central controller” at about the middle of the para, for controlling responsive to signals from thickness detector and other sensors).

	Helmlinger et al. does not disclose determining whether the number of documents in the transaction exceeds a predetermined threshold based on signals from the sensor (138) (para 0059, Fig. 3).  

	Nagata et al. discloses 
a sensor (sensor and counter in processing device 5 described in para 0193,) for detecting a characteristic (the number of documents in a bundle) of the transaction indicative of whether the number of documents in the transaction exceeds a predetermined threshold (para 0193); and 
a controller for controlling an operation of a roller pair (587 in Fig. 3), wherein the controller controls the position of the first roller (the upper roller of 587) to control the height of a gap (inherent gap between the rollers of roller pair 587) (Fig. 3, para 00193:  when a counter (not shown) counts the number of sheets in a bundle and judges that the number is greater than a predetermined number, a control section (not shown) makes the solenoid 589 ON, the upper roller of the roller 587 is lifted for the bundle of documents to be conveyed through).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Nagata et al. to provide in Helmlinger a sensor (or a detector) to detect a characteristic (the number of documents in a bundle or packet) of the transaction indicative of whether the number of documents in the transaction exceeds a predetermined threshold, and modify the controller to control the operation of the pre-singulator (or pre-feeder) (120 including 122 and 124) by controlling to lift the first roller (the upper roller of 587) to control the height of the gap, in order to allow the thicker bundle of documents having a larger number of documents to be fed through.

	Limitations of claims 2-8 are taught by Helmlinger et al.
Regarding claim 2/1, the feeder (160) feeds the documents to a scanner (scanner at imaging station 210 in Fig. 1) for scanning the documents to obtain image data for the documents (Fig. 1, para 0076).

Regarding claim 3/2, see the generally horizontal conveyor (100) for conveying packets of documents to the pre-singulator (120 in Figs. 2-6).

Regarding claim 4/3, the horizontal conveyor (of 100 in Fig. 1) is configured to receive packets of documents dropped onto the conveyor and advance the packets toward the pre-singulator (120) (Figs. 2-6).

Regarding claim 5/1, the pre-singulator (120) comprises a second pair of rollers (124 in Figs. 2-5) comprising a third (upper roller of 124) and fourth roller (lower roller of 124) forming a second nip for receiving the packet of documents.  Base on the discussion of and the reason given for claim 1 above with regard to the lifting of the first roller of the first roller pair (122) of Helmlinger et al., having the third roller (upper roller of pair 124) displaceable away from the fourth roller (lower roller of 124) of Helmlinger et al to form a gap having a height between the second pair of rollers, and to have the controller operable to control the position of the third roller to control the second gap independently of the control of the first gap would have been obvious to one of ordinary skill in the art in order to smoothly pre-feed the bundle or packet of documents since both roller pairs (122) and (124) are similar to one another and therefore the control of operation of the rollers are similar.

Regarding claim 6/1, see a first biasing element (biasing element for upper roller 128) biasing the first roller (128) away from the second roller (130) (para 0058, as the document packet or bundle enters between the upper and lower rollers) and a second biasing element biasing the first roller (128) toward the second roller (130) (para 0058, urge 128 toward 130).  Control of a gap by controlling the biasing force of a biasing element (spring) is taught by Nagata et al. (see control of solenoid 589, which controls the biasing spring at 587, in para 0093 and 0193).

Regarding claim 7/1, it is inherent in Helmlinger et al. that the first roller (128) applies a feed pressure against the packet of documents between the first and second rollers (128 and 130, respectively), and the feed pressure is substantially constant as the documents are fed from the packet by the feeder, or else the feeding causes jamming.

Regarding claim 8/7, similarly as discussed for claim 6 above, controlling the feed pressure by controlling a biasing force of a biasing element (spring at 587, Fig. 3) is taught by Nagata et al. (see control of solenoid 589, which controls the biasing spring, in para 0093 and 0193).

Pertinent Prior Art
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagata et al. (US 2002/0074708 A1) (applied above in the rejection), para 0093:  “While, when the thickness of the sheet bundle is thicker than the predetermined value, the solenoid 589 becomes ON in accordance with the controlling section (not shown).  By this, the upper roller of the discharging roller 587 is lifted, and the discharging size becomes larger.”  para 00193:  when a counter (not shown) counts the number of sheets in a bundle and judges that the number is greater than a predetermined number, a control section (not shown) makes the solenoid 589 ON, the upper roller of the roller 587 is lifted for the bundle of documents to be conveyed through).
Kawazu (US 4458890), col. 3, lines 33-60, col. 4, lines 42-61, Figs. 4A-5C

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407. The examiner can normally be reached M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUKFAN LEE/Primary Examiner, Art Unit 2674